Voto concurrente particular emitido por el
Juez Asociado Señor Rebollo López.
Recientemente —el pasado 10 de junio de 1994— expre-samos que la “situación en éste, el más alto Foro judicial del País, es ciertamente cada día más alarmante”. Dichas expresiones fueron hechas en relación a unas situaciones en que entendíamos que el Tribunal estaba actuando en violación de unas normas o parámetros que limitan su au-toridad y facultad para expresarse respecto a un asunto en particular.
Nuestra preocupación al respecto va en aumento. Hoy el Tribunal emite una “Opinión” en un caso que, admitida-mente, se ha convertido en académico. Ello, sin embargo, no es todo. La mal llamada “Opinión del Tribunal”, aparte de intentar “amonestar” al foro federal y de anunciar que próximamente resolverá la “importante y novel cuestión” que planteaba el recurso, no resuelve una controversia ni añade nada nuevo o significativo a nuestro acervo jurisprudencial.
Esto es, la Mayoría hace caso omiso y/o se olvida del *579hecho de que las “Opiniones” que emite este Tribunal se supone que tengan el propósito, entre otros, de establecer nuevas normas de derecho, aclarar y despejar situaciones jurídicas complejas y confusas, y suplir “lagunas” en nues-tro ordenamiento. Ahora bien, no hay duda que la “Opi-nión” emitida convenientemente constituye una estadística más en la columna correspondiente a “casos resueltos” por el Tribunal.
Ante los últimos acontecimientos, cabe preguntarse qué nos deparará el futuro.